Title: To George Washington from Richard Butler, 11 July 1782
From: Butler, Richard
To: Washington, George


                  
                     Sir
                     Carlisle 11th July 1782
                  
                  I was hond with your Excellencys of the 10th June inclosing the papers relative to A certain Thos Glenn condemnd to death, As your Excellency directed I calld the principle officers of the post together and took their opinion on the case—The same humane motives which induced your Excellency to direct the measure had weight with them & his pardon was recommended, which (after going through the formalities of execution) I granted on the Field to the unspeakable joy of his Father & Family.
                  The General court martial of this post was dissolvd in consiquence of a transcript from General orders of the 23d June—I observe the court felt themselves hurt by the Strictures expressd in the order—I acknowledge I did not see the way of the court clear in taking up the tryal of Captn McCurdy, but your Excellency will Observe it was carried by a question of the court, therefore the Objection of less than A majority could not have weighed Suffict to Over–rule the tryal.
                  I am very Sorry to inform your Excellency that desertion Still Scandalously prevails—by the inclosd list you will See the number of deserters in confinement, & your Excellency will judge of the expediency of ordering Another court to sit—if decision by the commanding Officer could (with propriety) be admited in some cases on Sentence passing, it might in my opinion be Attended with Salutary consiquences to the publick Service, there are at this post one Lt Col. Comdt & three Majors besides myself—I mention this to Shew your Excellency there can be no want of Field officers to preside in case a court is Orderd—I had it in View some days Since to proceed on A Summary tryal of three deserters that was brot in & in case of condemnation to execute on the Spot, but on reflection thought it most proper to have your Excellencys Sanction for such procedures in case of necessity which refer to your consideration.I am happy in informing your Excellency that the Troops exceed my most sanguine hope in their decipline—I made three uses of the 4th Instt first, to celebrate the Anniversary of our Independance, Second the birth of the Dauphin, third Manouevering Exercise & firing all which I asure your Excellency was done well & flatter myself will meet your Sanction.
                  It gives me much pain to mention to your Excellency the murmers & complaints of the troops; for want of pay—I am Sencible of the too great inabillity of the States, & the injury it is to your Excellencys feelings to be so oft wounded by hearing these complaints, & Asure your Sir that nothing but duty & the necessity of the case could extort an Account of them from me.
                  I have just recd dispatches from an officer Sent to Fredricktown Maryland in order to recruit Foreigners the following paragraph are his own words—I have usd evry possible means to Sound the minds of those lads—& from my prospects at present I flatter myself with great Success.
                  The Recruiting Service here is nearly at a Stand or do I See any prospect of its reviving—it will give me great pleasure to hear from your Excellency & receive your instructions on this, and part of my last of the 1st June relative to the destribution of the troops &c. which your Excellency mentiond should be attended to.  Permit me Sir with great Sincerity to wish you health & Success, and to be Asured I am with the greatest respect & friendship your Excellencys most Obedt & very Hbl. st     
                  
                     Richd Butler Col. 5th P. Regt
                  
                  
                     P.S.  your Excellencys decision on the tryals of John Conner, George Mason Dragoons, & Peter Huston & Daniel Gallaher, Infty has not come to hand—they are Still prisoners.
                  
                  
                  
               